Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered July 27, 1985, convicting him of attempted murder in the second degree, robbery in the first degree, and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*767Viewing the evidence in the light most favorable to the prosecution and bearing in mind that matters concerning credibility are for the jury’s resolution and will not lightly be overturned on appeal (see, People v Ford, 66 NY2d 428; People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Bauer, 113 AD2d 543, 551), the jury’s verdict was adequately supported by the evidence since a " 'rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319). The testimony established that the defendant shot one of his victims in the back at close range when that victim tried to flee in an attempt to thwart the defendant’s robbery attempt. The jury was justified in inferring, based on these facts, an intent on the part of the defendant to kill (see, People v Peter, 122 AD2d 894; People v Colon, 113 AD2d 897; People v Burke, 73 AD2d 627).
The court did not abuse its discretion in permitting the prosecutor, in the event that the defendant chose to testify, to elicit the fact that the defendant had been previously convicted of a misdemeanor on three occasions, as these convictions were probative of the defendant’s credibility and were not unduly prejudicial. Further, nothing in the record warrants a modification of the defendant’s sentence. Niehoff, J. P., Kunzeman, Kooper and Sullivan, JJ., concur.